         Case 20-03237 Document 12 Filed in TXSB on 07/31/20 Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                 ENTERED
                                                                                                    07/31/2020
IN RE:                                              §
HOUTEX BUILDERS, LLC, et al                         §       CASE NO: 18-34658
       Debtors                                      §
                                                    §       CHAPTER 11
                                                    §
HOUTEX BUILDERS, LLC, et al                         §
     Plaintiffs                                     §
                                                    §
VS.                                                 §       ADVERSARY NO. 20-03237
                                                    §
HL BUILDERS, LLC, et al                             §
      Defendants                                    §
                                   ORDER SETTING HEARINGS

        Hearings are set on the following motions: Motion to Dismiss for Failure to State a Claim filed
by Anna Williams (ECF No. 8); Motion to Withdraw the Reference and to Abstain filed by Anna
Williams (ECF No. 9); and Motion to Withdraw the Reference and to Abstain filed by CD Homes (ECF
No. 11) at 9:30 a.m. on August 27, 2020, in Courtroom 403, United States Courthouse, 515 Rusk St.,
Houston, Texas. The response deadline is August 19, 2020. Requested relief that is unopposed by
written response prior to the response deadline may be ruled on without the necessity of a hearing. The
Court may grant or deny any relief sought in any motion/application or objection without hearing based
on responsive pleadings. The movant shall serve a copy of this order on all affected parties within 24
hours and file a certificate of service; or file and serve a hearing notice within 24 hours, which must
include the response deadline.

        Due to the rise of COVID-19 the ability to appear in person for hearings or trials is suspended
until September 8, 2020. Therefore, parties may appear remotely for any hearings set during these
periods of closure. Parties shall reference the Court’s website for video and audio instructions to
participate in document sharing, presenting witnesses or evidence. Witnesses and counsel must appear by
separate video feeds. Parties are notified that connection instructions both for video and audio will
change effective August 1, 2020.1

        In addition to the requirements of Bankruptcy Local Rule 9013-1, exhibits must be filed on
CM/ECF in advance of the hearing. Each exhibit must be filed as a separate attachment to the Exhibit
List. The Court will review the exhibits from CM/ECF. Exhibits must be offered into evidence by
reference to the CM/ECF docket number of the filed exhibit.

        SIGNED: 07/31/2020.
                                                    ___________________________________
                                                    Jeffrey P. Norman
                                                    United States Bankruptcy Judge

1
 For all hearings after August 1, 2020. Video Participation https://www.gotomeet.me/JudgeNorman or
gotomeeting.com Conference ID 595-121-317 Audio Participation 1 (712) 770-8098 Conference Code 159497
Audio connections by phone are required for all video participants.
1/1
